Exhibit 21 Kona Grill, Inc. List of Subsidiaries Name of Company State of Incorporation State(s) of Qualification Kona Restaurant Holdings, Inc. (1) Delaware Kona Macadamia, Inc. (2) Delaware Colorado Connecticut Florida Indiana Louisiana Ohio Michigan Missouri Nevada New Jersey Kona Sushi, Inc. (2) Arizona Idaho Illinois Minnesota Nebraska Virginia Kona Texas Restaurants, Inc. (2) Texas Kona Baltimore, Inc. (3) Delaware Maryland (1) Wholly owned subsidiary of Kona Grill, Inc. (2) Wholly owned subsidiary of Kona Restaurant Holdings, Inc. (3) Wholly owned subsidiary of Kona Macadamia, Inc.
